DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Linderman et al. (US 2014/0208578 A1).
Regarding claim 1, Linderman et al. disclose a method fig. 1a for designing a patient specific instrument for an orthopedic surgery, the method being implemented using a processor [0023] and comprising: obtaining imaging information [0141] fig 1a (10, 20) associated with a bone segment fig. 2a (702) of a subject and a first implant [0150, “failed implant”] fig 1a (10), fastened to a part of the bone segment, wherein the imaging information includes a plurality of images of the bone segment [0150, 
Regarding claim 4, Linderman et al. disclose the model of claim 1, further comprising: generating third information regarding a shape of a second implant fig. 27a (3725) [0458 “fourth template”] based on at least the three-dimensional bone segment model, the second elements to be disposed on the bone segment after the portion of the bone segment has been cut [0458], and after the first implant and the guiding surgical instrument have been removed from the bone segment [03018]. 
Regarding claim 5, Linderman et al. disclose  the method of claim 4, wherein: the metal implant is a bone plate figs. 9a and 9b (650) and a plurality of first bone screws secure the bone plate on the bone segment at the first spots; the generation of the third geometric regarding the shape of the second implant is further based on the three-dimensional first implant model [0271]; and the second implant includes a second bone plate and a plurality of second bone screws to be put into the bone segment 
Regarding claim 6, Linderman et al. disclose the method of claim 1, wherein in the generation of the first geometric information, the positioning surgical instrument is further formed with a securing path that guides passage of a securing component [0144, “anchors”] therethrough and aligns the securing component with a securing location of the bone segment which is not covered by the first implant and at which the securing component is to be secured to the bone segment [0144, as the revision implant can “encase” the failed implant, encasement would require the revision implant to at least envelop the failed implant and be large enough to additionally be secured to the bone i.e. bone not covered by the failed implant] . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Linderman et al. (US 20140208578 A1) in view of Chen et al. (US 5,765,561 A).
Regarding claim 7, Linderman et al. disclose the method of claim 1, wherein the imaging information obtained by the processor includes a plurality of computed tomography (CT) scan images of the bone segment and the first implant fig. 1a (10, 20) [0168], and the creation of the three-dimensional bone segment model and the three-dimensional first implant model [0170] includes: processing the imaging information using one of interpolate correction, iterative correction and combined correction [0154-0156]; calculating contours of the bone segment [0202] and the first 
However, Linderman et al. do not explicitly disclose creating the three-dimensional bone segment model and the three-dimensional first implant model based on the contours of the bone segment and the first implant in each of the CT scan images, respectively, by using a marching cubes algorithm. 
Regarding claim 7, Chen et al. disclose creating the three-dimensional bone segment model and the three-dimensional first implant model based on the contours of the bone segment and the first implant in each of the CT scan images, respectively, by using a marching cubes algorithm [col. 7, lines 34-37]. 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Chen et al. with those of Linderman et al. as Linderman et al. discloses in [0194-0196] the image data to be processed through various algorithms and processes, such as Testi et al.’s border tracing algorithm, as cited by Linderman et al. (Testi, Debora, et al. “Border-Tracing Algorithm Implementation for the Femoral Geometry Reconstruction.” Computer Methods and Programs in Biomedicine, vol. 65, no. 3, 2001, pp. 175–182., doi:10.1016/s0169-2607(00)00125-5.) This algorithm is designed to process image data to construct geometric approximations and reconstructions. While Testi et al. do not call their process a marching cubes algorithm, its goal and use are the same as the marching cubes algorithm taught by Chen et al. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA NGUYEN whose telephone number is (571)270-5627.  The examiner can normally be reached on Mon-Thur 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.N./Examiner, Art Unit 3775                                                                                                                                                                                                        

/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775